DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
                The action is in response to amendments filed on 02/18/2022. Claims 26, 38, and 40 have been amended. Claims 26-30 and 38-42 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-30 and 38-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007035887 A2 (cited in the IDS dated 12/17/2018, hereinafter referred to as “Rutkove”) in view of US 20050159681 A1 (hereinafter referred to as “Izumi”).
Regarding claim 26, Rutkove teaches a method for measuring a muscle in a tissue region (abstract), the method comprising: 
applying a first electrical signal to the muscle in the region of tissue, wherein the first electrical signal comprises a plurality of frequencies and is provided by a first subset of a first plurality of electrodes positioned relative to the muscle (pages 7-9); 
detecting a second electrical signal from a second subset of a second plurality of electrodes positioned relative to the muscle (pages 7-9); 
applying a third electrical signal to the muscle in the region of tissue, wherein the third electrical signal comprises and comprises a plurality of frequencies and is provided by the first subset of the first plurality of electrodes (pages 7-9); 
detecting a fourth electrical signal from the second subset of the second plurality of electrodes (pages 7-9)
and comparing to a one or more reference value to identify a condition of the muscle in a region of the tissue (determines a muscle characteristic based on impedance measurements; pages 7-9; using a reference signature for comparison; page 13, lines 5-13);
Additionally Rutkove, teaches measuring a muscle region when it is a contracted state (page 6, lines 23-30), but does not explicitly state measuring a contracted muscle state and a reflexed muscle state and comparing the two electrical signals to identify a condition of the muscle in the region of tissue.  
However, Izumi teaches state measuring a contracted muscle state and a reflexed muscle state (measures muscles impedance of a contracted and relaxed muscles state; paragraphs [0030]-[0031], [0057]-[0067]; Figures 2-3) and comparing the two electrical signals to identify a condition of the muscle in the region of tissue (paragraphs [0030]-[0031], [0057]-[0067]; Figures 2-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rutkove, to measure an impedance of a relaxed state and compare the impedance of a contracted muscle to the relaxed muscle, as taught by Izumi, because doing so allows a user to assess the muscle strength of the muscle. This is consistent with the teachings of Rutlove which teaches measuring muscle characteristics ie muscle strength based on impedance measurements to determine neuromuscular diseases.
Regarding claim 27, Rutkove, in view of Izumi, teaches wherein applying the first electrical signal and the third electrical signal to the muscle in the region of tissue further comprise applying current to the muscle, and detecting the second electrical signal and the fourth electrical signal further comprises detecting voltage (pages 6-11; as taught by Rutkove).
Regarding claim 28, Rutkove, in view of Izumi, teaches wherein the first plurality of electrodes and the second plurality of electrodes are arranged in a plurality of directions, and the first subset of the first plurality of electrodes and the second subset of the second plurality of electrodes are arranged along one of the plurality of directions (pages 6-11; as taught by Rutkove).
Regarding claim 29, Rutkove, in view of Izumi, teaches wherein the first subset of the first plurality of electrodes and the second subset of the second plurality of electrodes are arranged at an angle with respect to muscle fibers in the muscle in the region of tissue (pages 6-11; as taught by Rutkove).
Regarding claim 38, Rutkove, in view of Izumi, teaches wherein the method further comprises calculating impedance for the second electrical signal and the fourth electrical signal and wherein the difference determined by comparing the second electrical signal and the fourth electrical signal (page 6-10; as taught by Rutkove) further comprises determining a difference in impedance between the contracted state and the relaxed state of the muscle in the region of tissue (paragraphs [0030]-[0031]; as taught by Izumi).
Regarding claim 39, Rutkove, in view of Izumi, teaches wherein the first electrical signal and the third electrical signal comprise applying a voltage to the muscle in the region of tissue and the second and fourth electrical signal comprise measuring a current developed in the muscle in the region of tissue (pages 6-10).
Regarding claim 40, Rutkove teaches a method for evaluating a muscle in a tissue region (abstract), the method comprising: 
applying a first electrical signal to the muscle in the region of tissue, wherein the first electrical signal comprises a plurality of frequencies and is provided by a first subset of a first plurality of electrodes positioned relative to the muscle (pages 7-9); 
detecting a second electrical signal from a second subset of a second plurality of electrodes positioned relative to the muscle (pages 7-9); 
applying a third electrical signal to the muscle in the region of tissue, wherein the third electrical signal comprises a plurality of frequencies and is provided by the first subset of the first plurality of electrodes (pages 7-9); 
detecting a fourth electrical signal from the second subset of the second plurality of electrodes (pages 7-9).
and comparing to a one or more reference value to identify a condition of the muscle in a region of the tissue (determines a muscle characteristic based on impedance measurements; pages 7-9; using a reference signature for comparison; page 13, lines 5-13).
Additionally Rutkove, teaches measuring a muscle region when it is a contracted state (page 6, lines 23-30), but does not explicitly state measuring a contracted muscle state and a reflexed muscle state and comparing the two electrical signals to identify a condition of the muscle in the region of tissue.  
However, Izumi teaches state measuring a contracted muscle state and a reflexed muscle state (measures muscles impedance of a contracted and relaxed muscles state; paragraphs [0030]-[0031], [0057]-[0067]; Figures 2-3) and comparing the two electrical signals to identify a condition of the muscle in the region of tissue (paragraphs [0030]-[0031], [0057]-[0067]; Figures 2-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rutkove, to measure an impedance of a relaxed state and compare the impedance of a contracted muscle to the relaxed muscle, as taught by Izumi, because doing so allows a user to assess the muscle strength of the muscle. This is consistent with the teachings of Rutlove which teaches measuring muscle characteristics ie muscle strength based on impedance measurements to determine neuromuscular diseases.
Regarding claim 41, Rutkove, in view of Izumi, teaches wherein applying the first electrical signal and the third electrical signal to the muscle in the region of tissue further comprises applying current to the muscle in the region of tissue, and detecting the second electrical signal and the fourth electrical signal further comprises detecting voltage (pages 6-10; as taught by Rutkove).
Regarding claim 42, Rutkove, in view of Izumi, teaches wherein applying the first electrical signal and the third electrical signal to the muscle in the region of tissue further comprises applying voltage to the muscle in the region of tissue, and detecting the second electrical signal and the fourth electrical signal further comprises detecting current (pages 6-10; as taught by Rutkove).

Response to Arguments
Applicant's arguments filed 02/18/2022 regarding 35 USC 103 rejections of claims 26 and 40 have been fully considered but they are not persuasive. 
Regarding claims 26 and 40, Applicant argues that neither Rutkove nor Izumi teaches the comparing the detected electrical signals to a reference value. Examiner respectfully disagrees.
Rutkove explicitly teaches using a reference signature for comparison to detected signals (page 13, lines 5-13). As such Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792